AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case                                                       (NOTE: Identify Changes with Asterisks (*))
                     Sheet 1


                                        UNITED STATES DISTRICT COURT
                                                     __________ District
                                                            District     of __________
                                                                     of Nevada
                                                                            )
               UNITED STATES OF AMERICA
                                                                            )
                                                                                AMENDED JUDGMENT IN A CRIMINAL CASE
                                  v.                                        )
                   NICHOLAS GHARFOURIA                                      )   Case Number: 2:10-cr-00547-RFB-PAL*
                                                                            )   USM Number: 45485-048
Date of Original Judgment:             1/4/2013                             )   THOMAS PITARO, CJA
                                       (Or Date of Last Amended Judgment)   )   Defendant’s Attorney


THE DEFENDANT:
✔ pleaded guilty to count(s)
G                              One and Two of the Superseding Information filed 10/1/2012.
G pleaded nolo contendere to count(s)
    which was accepted by the court.
G was found guilty on count(s)
    after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                 Nature of Offense                                                           Offense Ended                 Count
18 U.S.C. §§ 1956 (h)
                                Conspiracy to Launder Monetary Instruments                                    10/2010                     One
and 1056(a)(1)(B)(i)
21 U.S.C. § 841(a)(1)           Conspiracy to Distribute Oxycodone                                             10/2010                    Two
and (b)(1)(C) and 846

       The defendant is sentenced as provided in pages 2 through                7         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G Count(s)                                       G is G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                               11/6/2019
                                                                                Date of Imposition of Judgment


                                                                                Signature of Judge
                                                                                RICHARD F. BOULWARE, II                        U.S. District Judge
                                                                                Name and Title of Judge
                                                                                11/6/2019
                                                                                Date
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 2 — Imprisonment                                                                 (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page         2     of         7
DEFENDANT: NICHOLAS GHARFOURIA
CASE NUMBER: 2:10-cr-00547-RFB-PAL*

                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
* One Hundred, Sixty-Eight (168) months as to each countl each count to run concurrently, one with the other.



✔
G       The court makes the following recommendations to the Bureau of Prisons:
         The Court recommends the defendant be permitted to serve his term of incarceration at FCI Butner, North Carolina.
         Further, the Court strongly recommends he be permitted to participate in a residential drug treatment program while
        incarcerated.


✔
G       The defendant is remanded to the custody of the United States Marshal.

G       The defendant shall surrender to the United States Marshal for this district:
        G     at                                   G       a.m.     G    p.m.       on                                     .

        G     as notified by the United States Marshal.

G       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

        G     before 2 p.m. on                                              .

        G     as notified by the United States Marshal.

        G     as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                             to

at                                                         with a certified copy of this judgment.




                                                                                                     UNITED STATES MARSHAL


                                                                            By
                                                                                                 DEPUTY UNITED STATES MARSHAL
 AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                      Sheet 3 — Supervised Release                                                       (NOTE: Identify Changes with Asterisks (*))
                                                                                                        Judgment—Page       3     of         7
DEFENDANT: NICHOLAS GHARFOURIA
CASE NUMBER: 2:10-cr-00547-RFB-PAL*
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of : 3 YEARS as to each count; to run concurrent to one
                                                                                  another.




                                                     MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the courtQRWWRH[FHHGWHVWVDQQXDOO\.
         G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
               substance abuse. (check if applicable)
4.   G   You   must  make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.   ✔
     G   You   must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   G   You   must  comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.   G   You   must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 3A — Supervised Release
                                                                                                        Judgment—Page        4   of        7
DEFENDANT: NICHOLAS GHARFOURIA
CASE NUMBER: 2:10-cr-00547-RFB-PAL*

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                     Date
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 3D — Supervised Release                                              (NOTE: Identify Changes with Asterisks (*))
                                                                                             Judgment—Page       5       of         7
DEFENDANT: NICHOLAS GHARFOURIA
CASE NUMBER: 2:10-cr-00547-RFB-PAL*

                                        SPECIAL CONDITIONS OF SUPERVISION
  1) The defendant shall not possess, have under his control, or have access to any firearm, explosive device, or other
  dangerous weapons, as defined by Federal, state or local law.

  2) The defendant shall submit to the search of his person, property, residence, or automobile under his control by
  the Probation Officer, or any other authorized person under the immediate and personal supervision of the
  Probation Officer without a search warrant to ensure compliance with all conditions of release.

  3) The defendant shall participate in and successfully complete a substance abuse treatment and/or cognitive based
  life skills program, which will include drug/alcohol testing and/or outpatient counseling, as approved and directed
  by the probation office. The defendant shall refrain from the use and possession of beer, wine, liquor, and other
  forms of intoxicants while participating in substance abuse treatment. Further, the defendant shall be required to
  contribute to the costs of services for such treatment, as approved and directed by the probation office based upon
  his ability to pay.

  4) The defendant shall not have contact, directly or indirectly, associate with, or be within 100 feet of any codefendant,
  their residence or business, and if confronted by a co-defendant in a public place, the defendant shall
  immediately remove himself from the area.

  *5) The defendant shall appear before this Court for a Status Check within 30 days of release of BOP custody to review
  conditions of supervision.

  Note: A written copy of the conditions of release was provided to the Defendant by the Probation Officer in open
  Court at the time of sentencing.
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties                                                         (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment — Page        6      of          7
DEFENDANT: NICHOLAS GHARFOURIA
CASE NUMBER: 2:10-cr-00547-RFB-PAL*
                                              CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                    Assessment             5HVWLWXWLRQ)LQHAVAA Assessment*JVTA AssessPHQW
TOTALS             $ 200.00               $ 0.00                           $ 0.00                        $ 0.00                   $ 0.00
                                                                             [Waived]

G The determination of restitution is deferred until                        . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

G The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                Total Loss***                        Restitution Ordered                        Priority or Percentage




TOTALS                               $                          0.00          $                          0.00


G     Restitution amount ordered pursuant to plea agreement $

G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

G     The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

      G the interest requirement is waived for           G fine         G restitution.
      G the interest requirement for the         G fine         G restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 6 — Schedule of Payments                                                         (NOTE: Identify Changes with Asterisks (*))
                                                                                                         Judgment — Page      7      of         7
DEFENDANT: NICHOLAS GHARFOURIA
CASE NUMBER: 2:10-cr-00547-RFB-PAL*

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    ✔ Lump sum payment of $
     G                                   200.00                due immediately, balance due.

           G not later than                                       , or
           G in accordance with G C,              G D,        G   E, or    G F below; or
B    G Payment to begin immediately (may be combined with                 G C,      G D, or G F below); or
C    G Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                         (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D    G Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                        (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    G Payment during the term of supervised release will commence within                    (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    G Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




G Joint and Several
     Case Number
     Defendant and Co-Defendant Names                                                Joint and Several                Corresponding Payee,
     (including defendant number)                          Total Amount                   Amount                          if appropriate.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
G The defendant shall forfeit the defendant’s interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,                         )
                                                       )
 9                          Plaintiff,                 )
                                                       )
10           v.                                        )          2:10-CR-547-RLH-(GWF)
                                                       )
11   NICHOLAS GHAFOURIA,                               )
                                                       )
12                          Defendant.                 )

13                            PRELIMINARY ORDER OF FORFEITURE

14           This Court finds that on October 1, 2012, defendant NICHOLAS GHAFOURIA pled guilty

15   to Counts One and Two of a Two-Count Superseding Criminal Information charging him in Count

16   One with Conspiracy to Launder Monetary Instruments in violation of Title 18, United States Code,

17   Section 1956(a)(1)(B)(i) and (h); and in Count Two with Conspiracy to Distribute Oxycodone in

18   violation of Title 21, United States Code, Sections 841(a)(1) and 846. Superseding Criminal

19   Information, ECF No. 666; Plea Memorandum, ECF No. 671; Minutes of Change of Plea Proceedings,

20   ECF No. 673.

21           This Court finds defendant NICHOLAS GHAFOURIA agreed to the forfeiture of the property

22   set forth in the Forfeiture Allegations of the Superseding Criminal Information and the Plea

23   Agreement. Superseding Criminal Information, ECF No. 666; Plea Memorandum, ECF No. 671;

24   Minutes of Change of Plea Proceedings, ECF No. 673.

25           This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States of

26   America has shown the requisite nexus between property set forth in the Forfeiture Allegations of the
 1   Superseding Criminal Information and the Plea Agreement and the offense to which defendant
 2   NICHOLAS GHAFOURIA pled guilty.
 3            The following assets are subject to forfeiture pursuant to Title 18, United States Code, Section
 4   981(a)(1)(A) and Title 28, United States Code, Seciton 2461(c); Title 21, United States Code, Section
 5   853(p); Title 18, United States Code, Section 982(a)(1); Title 21, United States Code, Section
 6   853(a)(1) and (a)(2); Title 18, United States Code, Section 924(d)(1), (2)(C), and (3)(B) and Title 28,
 7   United States Code, Section 2461(c); and Title 21, United States Code, Section 881(a)(11) and Title
 8   28, United States Code, Section 2461(c):
 9           1.     1 Rolex Watch;
             2.     1 Hublot Geneve Watch;
10           3.     1 Breitling Watch;
             4.     1 Jacob and Company Watch w/appraisal from gemological lab services stating watch
11                  valued at $41,000.00;
             5.     1 Rolex Watch (2 total rolex);
12           6.     1 Baume and Mercier Geneve Watch;
             7.     1 Herstal Belgium FS2000 assault rifle, black in color, 5.56 caliber, S/N: 038244,
13                  stored in black gun bag w/attached fore grip/bi-pod and attached light;
             8.     1 DPMS Panther Arms w/attached scope, black in color long gun, caliber 308, model
14                  LR-308, S/N: 5381, stored in black gun bag;
             9.     2 clips, one with 223 ammo, 1 with 308 ammo, in black gun bag;
15           10.    1 IZHMASH Long Gun w/attached grip, scope, and light, S/N: H09403606;
             11.    1 Herstal Belgium SCAR 165 Assualt Rifle w/attached scope, grip, and light, tan in
16                  color, S/N: LC410159;
             12.    1 Smith & Wesson P22, .22LR caliber, S/N: L347151;
17           13.    1 FNP 45, 45 caliber, S/N: 61DMP11804;
             14.    1 Norinco model 213, 0 mm caliber, S/N: 725954;
18           15.    1 FNH, FNP-357, .357 caliber, S/N: 61EMR10379;
             16.    1 masterpiece arms 9mm w/attached barrel extension and light, S/N: F10017;
19           17.    1 Masterpiece Arms 45 ACP w/attached barrel extension, light and scope, S/N: A9358;
             18.    1 Long Gun, Barrel 7.62 mm, S/N: 2743;
20           19.    1 K Sports Gun Case;
             20.    1 Shotgun Drum Barrel w/19 Rounds, no SN;
21           21.    1 Alliance Armament w/27 Winchester 12 gauge shot gun shells;
             22.    1 Alliance Armament magazine, w/34 .22 caliber rounds;
22           23.    1 magazine 40 S&W, .357 sig, w/14 rounds;
             24.    1 8.5" Mag 40 Cal S&W w/30 rounds;
23           25.    1 Mag .223, w/24 rounds;
             26.    1 15.5" mag, 9mm w/50 rounds;
24           27.    1 10" mag, 45 cal, w/17 rounds;
             28.    1 black magazine w/8 rounds 9mm, S/N: 5954;
25           29.    1 Mag- Saiga 12, 11 rounds double 00 buck;
             30.    1 mag, 45 acp, 13 rounds;
26           31.    1 Lellier & Bellot Buck Shot Box w/17 rounds;

                                                        2
 1            32.   Mossberg Shotgun, S/N: T517595;
              33.   AK47 w/attached light and grip, S/N: DR- 5109-09;
 2            34.   FNH, cal 5.7 x 28, S/N: 386143079, w/barrel extension and various magazines;
              35.   Glock magazine w/9 40 caliber rounds;
 3            36.   magazine w/18 5.7 rounds;
              37.   1 762 round, 1 - 223 round, 1 - 5.7 round;
 4            38.   1 four magazine holster w/three loaded magazines 60 5.7 x 28 rounds;
              39.   1 magazine w/26 rounds;
 5            40.   2 empty magazines;
              41.   380 auto rounds;
 6            42.   25 auto rounds;
              43.   1 308 winchester soft grain point;
 7            44.   .22 long rifle rounds;
              45.   2 - ammo containers containing shotgun shells;
 8            46.   2 ammo cases containing 7.62 x 39mm rounds;
              47.   1 ammo case containing 5.56 rounds;
 9            48.   1 ammo case containing 9 mm rounds;
              49.   1 ammo case containing 5.7 x 28 mm rounds;
10            50.   1 ammo case containing 45 caliber rounds;
              51.   1 ammo case containing 40 cal rounds;
11            52.   1 Shotgun, SPAS 12, S/N: AA14591;
              53.   1 Winchester Rifle w/case, 30-30 caliber, S/N: 6562223;
12            54.   1 Desert Eagle Semi Automatic 44 caliber, S/N: 22692;
              55.   1 Revolver, Colt 45, 45 caliber, S/N: p21462;
13            56.   1 Smith & Wesson, semi-auto, model # 5906, S/N: TCT7120;
              57.   14 rounds 9 mm ammo and 1 magazine ( associated with Smith & Wesson TCT7120);
14            58.   9 rounds 44 caliber ammo w/magazine (associated with Desert Eagle 22692);
              59.   1 black gun box;
15            60.   1 Browning 22 caliber, S/N: 16025T37;
              61.   1 35 caliber rifle w/attached scope, Marlin Firearms, S/N: J15202;
16            62.   1 revolver with black handle, S/N: 16120;
              63.   1 Smith & Wesson 38 special (silver) w/wood handle, S/N: 92X87; and
17            64.   An in personam criminal forfeiture money judgment of $1,221,186.00 in United States
                    Currency.
18

19            This Court finds the United States of America is now entitled to, and should, reduce the
20   aforementioned property to the possession of the United States of America.
21            NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the
22   United States of America should seize the aforementioned property.
23            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all right, title, and interest of
24   NICHOLAS GHAFOURIA in the aforementioned property is forfeited and is vested in the United
25   States of America and shall be safely held by the United States of America until further order of the
26   Court.

                                                      3
 1            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States of America
 2   shall publish for at least thirty (30) consecutive days on the official internet government forfeiture
 3   website, www.forfeiture.gov, notice of this Order, which shall describe the forfeited property, state the
 4   time under the applicable statute when a petition contesting the forfeiture must be filed, and state the
 5   name and contact information for the government attorney to be served with the petition, pursuant to
 6   Fed. R. Crim. P. 32.2(b)(6) and Title 21, United States Code, Section 853(n)(2).
 7            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any, must be filed
 8   with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas, Nevada 89101.
 9            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the petition, if any,
10   shall be served upon the Asset Forfeiture Attorney of the United States Attorney’s Office at the
11   following address at the time of filing:
12                   Michael A. Humphreys
                     Assistant United States Attorney
13                   Daniel D. Hollingsworth
                     Assistant United States Attorney
14                   Lloyd D. George United States Courthouse
                     333 Las Vegas Boulevard South, Suite 5000
15                   Las Vegas, Nevada 89101.
16            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice described herein
17   need not be published in the event a Declaration of Forfeiture is issued by the appropriate agency
18   following publication of notice of seizure and intent to administratively forfeit the above-described
19   property.
20            DATED this ______          October
                          9th day of __________________, 2012.
21

22

23

24                                                  UNITED STATES DISTRICT JUDGE
25

26

                                                        4
 1                                            PROOF OF SERVICE
 2           I, Ray Southwick, Forfeiture Support Associates Paralegal, certify that the following
 3   individuals were served with copies of the Preliminary Order of Forfeiture on October 4, 2012 by the
 4   below identified method of service:
 5           CM/ECF:
 6   Thomas F. Pitaro                                      Terrence M. Jackson
     1212 S. Casino Center Blvd.                           Law Office of Terrence M. Jackson
 7   Las Vegas, NV 89104                                   624 South Ninth Street
     thomaspitaro@yahoo.com                                Las Vegas, NV 89101
 8   Counsel for Nicholas Ghafouria                        Terry.Jackson.Esq@gmail.com
                                                           Counsel for Ki Yon Parker
 9   Shari L. Kaufman
     Federal Public Defender                               Osvaldo E. Fumo
10   411 E. Bonneville Suite 250                           Osvaldo E Fumo, Chtd.
     Las Vegas, NV 89101                                   1212 Casino Center Boulevard
11   Shari_Kaufman@fd.org                                  Las Vegas, NV 89104
     Counsel for Scott Thompson                            ozzie@fumolaw.com
12                                                         Counsel for Demtha L. Brown Jackson
     Angel H. Dows
13   Reade & Associates                                    Paula M. Armeni
     1333 North Buffalo Drive Suite 210                    Gordon & Silver, Ltd.
14   Las Vegas, NV 89128                                   3960 Howard Hughes Parkway Ninth Floor
     adows@readelawfirm.com                                Las Vegas, NV 89169
15   Counsel for Kimberly Crawford                         USDCNOTICES@gordonsilver.com
                                                           Counsel for Jacob Mclaughlin
16

17

18

19           /s/Ray Southwick
             Ray Southwick
20           Forfeiture Support Associates Paralegal
21

22

23

24

25

26

                                                       5
 1

 2                                                                   j>j    :
                                                                            j 2g12
 3
                                                               C ERK,u.s.DlsrnlcT courrr
 4                                                                Dlsrnlc'roF NEVADA
                                                          B#                         oEpu'rv
 5
 6                              UN IT ED STAT ES D ISTR ICT C O U R T
                                       D ISTR IC T O F N EV A DA
 7
     UNITED STATESOFAMERICA,                        )
 8                                                  )
                          Plaintiffs                )
 9                                                  )
             v.                                     )
10                                                  )          2:10-CR-547-RLH-(GW F)
     NICHOLAS GHAFOURIA,                            )
11                                                  )
                          Defendant.
12
13                               FINA L O R D ER O F FO R FEITU RE                   '
14           On October9,2012,theUnited StatesDistrictCourtforthe DistrictofNevada entered a

15 PreliminaryOrderofForfeiturepursuanttoFed.R.Crim.P.32.2(b)(1)and(2);Title18,UnitedStates
16 Code,Section98l(a)(1)(A)andTitle28,UnitedStatesCode,Section2461(c);Title18,UnitedStates
17 Code,Section 982(a)(1);Title21,United StatesCode,Section853(a)(1),(a)(2),arld (p);Title18,
18 UnitedStatesCode,Section 924(d)(1)s(2)(C),and(3)(B)andTitle28,UnitedStatesCode,Section
19 2461(c);and Title21,United StatesCode,Section 881(a)(l1)and Title 28,United StatesCode,
20 Section 2461(c)and based upon the plea ofguilty by defendantNICHOLAS GHAFOURIA to
21 crim inaloffenses,forfeiting speciticproperty alleged in the Superseding Criminallnformation and
22 agreed tointhePleaM emorandum and shownbytheUnited Statestohavetherequisitenexustothe
23 offenses to which defendant N ICHOLAS GHAFOURIA pled guilty. Superseding Crim inal
24 lnform ation,ECFN O.666;PleaM em orandum ,ECF No.671;M inutesofChangeofPleaproceedings,
25 ECF N o.673;Prelim inary OrderofForfeiture,ECF N o. 677.
                                                                                                      1
26 . . .                                                                                              I
                                                                                                      i
 1          This Courtfinds the United Statesof Am erica published the notice of the forfeiture in
2 accordance with the 1aw via the ofticialgovernrnentintenwtforfeiture site,w ww.forfeitttre.gov,
3 consecutivelyfrom Novem berzs,2012,throughDecem ber24,2012,notifyingallthirdpartiesoftheir
4 rightto petition the Court.Notice ofFiling ProofofPublication,ECF No.756.
5           ThisCourttindsnopelitionsweretiledhereinbyoron behalfofanyperson orentityandthe
6 tim efortiling suchpetitionsand claim shasexpired.
7           n isCourtfindsno petitionsarependingwith regardtotheassetsnamedhereinandthetim e
 8 forpresenting such petitionshasexpired.
9           THEREFORE,IT IS HEREBY ORDERED,ADJUDGED,AND DECREED thata1lright,
10 title,and interestin the property hereinafterdescribed iscondemned,forfeited,and vested in the

11 United StatesofAmerica pursuantto Fed.R.Crim.P.32.2(b)(4)(A)and (B);Fed.R.Crim.P.
12 32.2(c)(2);Title 18,United StatesCode,Section 981(a)(1)(A)and Thle 28,United StatesCode,
13 Section246l(c);Title18,UnitedStatesCode,Section982(a)(1);Title2l,UnitedStatesCode,Section
14 853(a)(1),(a)(2),(n)(7),and(.p);Title 18,UnitedStatesCode,Section924(d)(l),(2)(C),and(3)(B)
15 and Title 28,United States Code,Section 2461(c);and Title 21,United States Code,Section
16 881(a)(l1)andTitle28sUnitedStatesCode,Section2461(c);andshallbedisposedofaccordingto
17 law :
18          1.     1 Rolex W atch;
19          2.     1 HublotG eneve W atch;
20          3.     1 Breitling W atch;
2l          4.     1JacobandCompanyW atch w/appraisalfrom gemologicallab servicesstatingwatch
                  valued at$41,000.00;
22
            5,     1Rolex W atch(2totalrolex);
23
            6.     1 Baum e and M ercier Geneve W atch;
24
            7,    1 HerstalBelgium FS2000 assaultritle,black in color,5.56 caliber,S/N :038244,
25                stored in black gtm bag w/attached fore grip/bi-pod and attached light;
26


                                                  2
 1   8.    lDPM S PantlwrArmsw/attached scope, blaok in colorlonggun,caliber308,m odel
           LR-308,Sm :5381,stored in black gtm bag;
 2
     9.    2 clips,onewith 223 nmmo,lwith 308 ammo,in black gun bag;
 3
     10.   1IZHM ASH Long Gunw/attached grip,scopesand light, Sm :1-109403606;
 4
     11.   1HerstalBelgitun SCAR l65AssualtRifle w/attached scope, grip,and light,tan in
 5         color,Sm :LC410159;
 6   l2.   1Sm ith & W esson P22, .22LR caliber,S/N :L347151;
 7   13.   l FN P 45,45 caliber,S/N :61DM P11804;
 8   14.   1Norinco model213,0 mrn caliber, S/N:725954;
 9   15.   1FNH,FNP-357,.357 calibersS/N :61EM R 10379;
10   l6.   1masterpiecearm s9mm w/attachedbarrelextensionand light, Sm :F100l7;
11   l7.   lM asterpieceArm s45 A CP w /attachedbarrelextension, lightand scope,S/N :A 9358;
12   18.   1Long Gun,Barrel7.62 mm , S/N :27439
13   19.   1K SportsGun Case;
14   20.   1 Silotgtm D rum Barrelw/19 R otm ds, no SN ;
15   2l.   lAllianceArm amentw/27 W inchester 12 gauge shotgun shells;
16   22.   1AllianceAnnamentm agazine, w/34 .22 caliberrotmds;
17   23.   1m agazine 40 S& W a.357 sig,w/14 reunds;
18   24.   18.5''M ag40 CalS&W w/30 rounds;
19   25.   lM ag .223,w/24 rounds)
20   26.   1 15.5'
                 'mag,9m m w/50 rotmds;
21   27, 1 10,'m ags45 cal,w/17 rounds;
22   28.   1 black m agazine w /8 rounds grnm , Sm :5954;
23   29.   lM ag-Saiga 12,11roundsdouble00 buck;
24   30.   1m ag,45 acps13 rounds)
25   31.   1 Lellier& BellotBuck ShotBox w/17 rounds;
26   32. M ossberg Shotgtm,Sm :7-517595;

              '
                                           3
%




     1   33.   A1f.
                  47 w/attached lightand grip, S/N :DR-5109-09;         '
     2   34.   FNH ,cal5.7 x 28, S/N:386143079,w/barrelextension and variousm agazines;
     3   35.   Glock magazinew/940caliberrounds;
     4   36. m agazine w /18 5.7 rounds;                 '
     5   37.   l762 rotmd,1-223 rotmd, 1 -5.7 round;
     6   38.   1fourmagazineholsterw/threeloaded magazines60 5.7 x 28 rounds;
     7   39.   1 m agazine w/26 rotm ds;
     8   40.   2 em pty m agnzlnes;
     9   41.   380 auto rounds;
    10   42.   25 auto rounds;
    11   43.   13O8winchestersoftgrainpoint;
    12   44.   .22 long rillerounds;
    13   45.   2 -armno containerscontaining shotgun shells;
    14   46.   2 mnm o casesconm ining 7.62 x 391:1m rounds;
    l5   47. 1ammocaseconlintng5.56rounds;
    16   48.   1am mo casecontaining 9m m rounds;
    17   49.   lnmm o cmsecontaining 5.7 x 28 mm rounds;
    18   50.   1 arnm o case containing 45 caliberrotm ds;
    19   51.   1amm o case conuining 40 calrounds;
    20   52.   1ShotgunsSPAS 12,S/N :AA 14591;
    21   53.   1 W inchesterRifle w/case, 30-30 caliber,SJN :6562223;
    22   54.   1 D esertEagle Sem iAutom atic 44 caliber, S/N :22692;
    23   55.   l Revolver, Colt45,45 caliber,S/N :p21462;
    24   56.   1 Sm ith & W esson, sem i-auto,m odel# 5906,S/N :TCT7120;

    25   57. 14rotmds9mm ammoand1magazine(associatedwithSmith& W essonTCT7120);
    26   58. 9rounds44 caliberammow/magazine(associatedwithDesertEagle22692);

                                               4
k




     1           59.   1black gun box;
     2           60.   1Browning 22 caliber,S/N :16025-
                                                      1-37;
     3           61.   l35 caliberritlew/attached scope,M arlin Fireanns, S/N:.
                                                                              115202;
     4          62.    1revolverwith black handle,Sm :16120;

     5          63. 1Smith& W esson 3:special(silver)w/woodhandle,S/N:92737)and
     6          64. Aninpersonam criminalforfeittlremoneyjudgmentof$l,22l,186.00inUnitedStates
                       Currency.
     7
                 ITISFURTHER OO EM D,ADD DGED,AND DECM ED thatM yM dal1forfeitedfunds
     8                                                                                              ,
         including butnotlim ited to,currency, currency equivalents,certificatesofdeposit,aswellasany
     9
         incomederived msaresultofthe United StatesofAmerica'sm anagem entofany property forfeited
    10
         herein,andtheproceedsfrom thesaleofany forfeited property shallbedisposed ofaccordingtolaw
    11                                                                                                .
                 n e Clerk ishereby directed to send copiesofthisOrderto a11counselofrecord and three
    12
         certified copiesto theUnited StatesAttom ey'sOflice.
    13
                DATED this         V
                                   *     dayof         Da .     ,   2013.                                 '
    14
    15
    j6                                                                                    z

    17                                                               ST TES Dl 'IR ICT JUDGE
    18
    19
    20                                                                                                    '
    21
    22
    23
    24
    25
    26


                                                       5
